United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1839
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jose Luis Heredia

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Belcourt
                                   ____________

                           Submitted: November 7, 2017
                            Filed: November 13, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Jose Heredia directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense, in violation of 18 U.S.C. § 2, and 21 U.S.C.

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
§§ 841(a)(1) and 846. He pleaded guilty pursuant to a plea agreement containing an
appeal waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), asserting that there are no nonfrivolous issues for appeal in light of the appeal
waiver. Counsel also has moved for leave to withdraw. Heredia has filed a pro se
brief, arguing that the district court either lacked jurisdiction or committed a
sentencing error. The government has moved to dismiss the appeal based on the
appeal waiver.

       We conclude that Heredia’s jurisdictional argument is meritless. See 18 U.S.C.
§ 3231 (“The district courts of the United States shall have original jurisdiction,
exclusive of the courts of the States, of all offenses against the laws of the United
States.”). As to his sentencing-error argument, we conclude that the waiver is valid,
applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (reviewing de novo validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing requirements for
enforcing appeal waivers). In addition, we have independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous
issues outside the scope of the appeal waiver. Accordingly, we grant the
government’s motion to dismiss the appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                          -2-